Per Curiam.

Plaintiff was the owner of a picture called Christ and the Magdalene; she claims that she hired the picture to defendant to be used by it in decorating its rooms in a food show exhibition, but she admits that no amount of rent was fixed,. and that she rendered no bill until a year afterwards. The defendant, through its witnesses, acknowledge that the picture was hung in its rooms, but assert that the use was voluntarily given it by plaintiff in the expectation that its exhibition under the circumstances might enable her to dispose of it by sale. The picture was seven by nine and its fair and reasonable market value was stated by plaintiff’s expert to be $500. This same witness testified $75 a week was a reasonable rent charge. There was a conflict of evidence upon the question as to whether the picture was hired or voluntarily loaned, and an' examination of the testimony warrants the decision reached by the court below. Some exceptions were taken to rulings upon' the admission of evidence, and while from a highly technical standpoint such rulings may be open to criticism, still the preponderance of absolutely competent testimony was in defendant’s favor.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.